DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This Response to Amendments/REMARKS, filed on 01/13/2022. 
Claims 1—20 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 & 16 is/are rejected under is/are rejected under 35 U.S.C. 103 as being unpatentable over “Morais” et al. [US 7370194 B2] in view of “Lee” et al. [US 10313878 B2].


REGARDING CLAIMS 1 & 16. A message sending method/apparatus, comprising: 
receiving, by a terminal device, a request message sent by a security gateway, wherein the request message comprises a security parameter of the security gateway [Morais disclose console 102 and security gateway 102/150 (Figs.1, 2) receiving and sending security information; for e.g., receive security ticket from game console 202 (Fig.2) and receive data from service in secure zone 302 (Fig.5)]; 
obtaining, by the terminal device, a security context between the terminal device and the security gateway based on the security parameter of the security gateway and a security parameter of the terminal device [Morais disclose console 102 and security gateway 102/150 (Figs.1, 2) receiving and sending security information; for e.g., receive security ticket from game console 202 (Fig.2) and receive data from service in secure zone 302 (Fig.5); see also steps 258-260, 268-279, Fig.4a]; and 
protecting, by the terminal device, a message to be sent by using the security context [see Figs.3—6, where Morais disclose protecting packet (steps 206-206, Fig.2; 274-276, Fig.4b; 306-310, Fig.5; 350-352, Fig.6); and sending the encrypted packet (steps 270, 278, 312, and 354 in Fig.4a, 4b, 5 and 6, respectively)]. 

Lee disclose security functions (for e.g., CP-AU 320, CP-CN 315) (FIG.3)]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Morais by incorporating the security functions of Lee for the benefit of user equipment “UE” may transmit a key refresh request message to the parent network node to trigger a key refresh procedure between the parent network node and the network node (such as gateway); wherein The UE performs a procedure with the network node to establish a new security context based on the key refresh procedure.
 
REGARDING CLAIMS 12. A message sending method, comprising: 
sending, by a security gateway, a request message to a terminal device, wherein the request message comprises a security parameter of the security gateway, and the security parameter of the security gateway is to be used by the terminal device to obtain a security context between the terminal device and the security gateway [Morais disclose console 102 and security gateway 102/150 (Figs.1, 2) receiving and sending security information; for e.g., receive security ticket from game console 202 (Fig.2) and receive data from service in secure zone 302 (Fig.5)]; and 
see Figs.3—6, where Morais disclose protecting packet (steps 206-206, Fig.2; 274-276, Fig.4b; 306-310, Fig.5; 350-352, Fig.6); and sending the encrypted packet (steps 270, 278, 312, and 354 in Fig.4a, 4b, 5 and 6, respectively)]. 

And, Lee disclose security functions (for e.g., CP-AU 320, CP-CN 315) (FIG.3). The motivation to combine is the same as that of claims 1 & 16 above.

Claims 2—4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Morais” et al. [US 7370194 B2] in view of “Lee” et al. [US 10313878 B2], and further in view of “Koodli” et al. [US 7000120 B1].

Morais/Lee does not; but, Koodli, analogues art, disclose claim 2. The method according to claim 1, wherein the request message further comprises a start flag bit [Koodli disclose packet flow flag bit (e.g., see FIG.4B)]. Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Morais/Lee by incorporating the flag bit teaching of Koodli for the benefit of sending packets in sequence and permitting access to information contained in selected fields of a packet subjected to security processing.

Morais/Lee in view of Koodli further disclose claims 3 & 4. The method according to claim 1, wherein the request message further comprises a security flag bit; wherein the security see Figs.1, 2, and 4a-b of Koodli]. The motivation to combine is the same as that of claim 2 above. 

Claims 5—11, 13—15 and 17—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Morais” et al. [US 7370194 B2] in view of “Lee” et al. [US 10313878 B2], and further in view of “Lee” et al. [US 10455414 B2].

Morais/Lee disclose claim 5. The method according to claim 1, wherein the obtaining, by the terminal device, the security context between the terminal device and the security gateway based on the security parameter of the security gateway and the security parameter of the terminal device comprises: generating, by the terminal device, a first key based on the security parameter of the security gateway and the security parameter of the terminal device [Morais discloses key distribution center 128 (Fig.1); and user key for console(s): col.11, line 60 to col.13, line 15; See also session security key (206, Fig3; )]; 

Morais/Lee does disclose generating, by the terminal device, authentication message for encrypted message (352, Fig.6). Morais does not refer the authentication message as first integrity message authentication information based on the first key. However, Lee, analogues art, disclose first integrity message authentication information based on the first key [see Abstract and FIGS.11—16, where Lee disclose integrity message authentication based on first, second, etc. keys]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Morais by 
Claim 17 is rejected for the same rationale applied in rejecting claim 5.

Morais/Lee in view of Lee further disclose claim 6. The method according to claim 5, further comprising: sending, by the terminal device, the security parameter of the terminal device [Morais disclose console 102 and security gateway 102/150 (Figs.1, 2) receiving and sending security information; for e.g., receive security ticket from game console 202 (Fig.2) and receive data from service in secure zone 302 (Fig.5)] and the first integrity message authentication information to the security gateway [see Abstract and FIGS.11—16, where Lee disclose integrity message authentication based on first, second, etc. keys]. The motivation to combine is the same as that of claim 5 above.
Claim 18 is rejected for the same rationale applied in rejecting claim 6.

Morais/Lee in view of Lee further disclose claim 7. The method according to claim 6, further comprising: receiving, by the terminal device, second integrity message authentication information sent by the security gateway; and verifying, by the terminal device, the second integrity authentication information based on the first key [see Abstract and FIGS.11—16, where Lee disclose integrity message authentication based on first, second, etc. keys]. The motivation to combine is the same as that of claim 5 above.
Claim 19 is rejected for the same rationale applied in rejecting claim 7.

Morais disclose console 102 and security gateway 102/150 (Figs.1, 2) receiving and sending security information; for e.g., receive security ticket from game console 202 (Fig.2) and receive data from service in secure zone 302 (Fig.5)], wherein the response message comprises the second integrity message authentication information [see Abstract and FIGS.11—16, where Lee disclose integrity message authentication based on first, second, etc. keys]. The motivation to combine is the same as that of claim 5 above.

Morais/Lee in view of Lee further disclose claims 9 & 10. The method according to claim 1, wherein the security parameter comprises a parameter required to generate the security context [Morais disclose console 102 and security gateway 102/150 (Figs.1, 2) receiving and sending security information; for e.g., receive security ticket from game console 202 (Fig.2) and receive data from service in secure zone 302 (Fig.5)]; wherein the parameter required to generate the security context comprises a negotiated algorithm [Morais disclose console 102 and security gateway 102/150 (Figs.1, 2) receiving and sending security information; for e.g., receive security ticket from game console 202 (Fig.2) and receive data from service in secure zone 302 (Fig.5); see also steps 258-260, 268-279, Fig.4a]; and wherein the negotiated algorithm comprises one or both of an integrity algorithm and an encryption algorithm [see Fig.2, where Morais discloses Packet Authentication and Encryption Modules]. The motivation to combine is the same as that of claim 5 above.

Morais/Lee in view of Lee further disclose claim 11. The method according to claim 5, wherein the protecting, by the terminal device, a message to be sent by using the security context comprises: encrypting, by the terminal device by using the first key, the message to be sent to the security gateway [see Figs.3—6, where Morais disclose protecting packet (steps 206-206, Fig.2; 274-276, Fig.4b; 306-310, Fig.5; 350-352, Fig.6); and sending the encrypted packet (steps 270, 278, 312, and 354 in Fig.4a, 4b, 5 and 6, respectively)]; and performing, by the terminal device by using the first integrity message authentication information, integrity protection on the message to be sent to the security gateway [see Abstract and FIGS.11—16, where Lee disclose integrity message authentication based on first, second, etc. keys]. The motivation to combine is the same as that of claim 5 above.
Claim 20 is rejected for the same rationale applied in rejecting claim 11.

Morais/Lee in view of Lee further disclose claim 13. The method according to claim 12, wherein the security context comprises a first key and first integrity message authentication information; and the method further comprises: receiving, by the security gateway, a security parameter of the terminal device [Morais disclose console 102 and security gateway 102/150 (Figs.1, 2) receiving and sending security information; for e.g., receive security ticket from game console 202 (Fig.2) and receive data from service in secure zone 302 (Fig.5)]and the first integrity message authentication information that are sent by the terminal device; generating, see Abstract and FIGS.11—16, where Lee disclose integrity message authentication based on first, second, etc. keys]. The motivation to combine is the same as that of claim 5 above.

Morais/Lee in view of Lee further disclose claims 14 & 15. The method according to claim 13, further comprising: sending, by the security gateway, second integrity message authentication information to the terminal device; wherein the sending, by the security gateway, second integrity message authentication information to the terminal device comprises: sending, by the security gateway, a response message to the terminal device, wherein the response message comprises the second integrity message authentication information [see Abstract and FIGS.11—16, where Lee disclose integrity message authentication based on first, second, etc. keys]. The motivation to combine is the same as that of claim 5 above.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/AMARE F TABOR/Primary Examiner, Art Unit 2434